BRADY, Justice:
This is an appeal from a judgment of the Circuit Court of Perry County, Mississippi, wherein the appellant was found guilty of robbery and sentenced to fifteen y$ars in the state penitentiary at Parch-man, Mississippi.
The appellant and three professional bank robbers, Patsy Faircloth, James Harold Parker and Zeke (Larry) Rosson, “cased” the banks in and around Perry County Mississippi and finally decided that the bank at Beaumont, Mississippi was the least protected and the easiest to rob. Appellant’s job was to drive Parker and *905Rosson into Beaumont and, after they robbed the bank, to drive them out. Mrs. Faircloth waited in a second car outside Beaumont and picked up the three robbers when they ditched the first car. After switching cars they drove to a wooded area and the three men departed into the woods to wait until dark. Mrs. Parker picked up her husband, and Mrs. Faircloth picked up appellant and Rosson. Both cars returned to Mobile, Alabama, where the approximate $12,000 booty was divided among the four robbers after $500 was taken off the top to be given to the person or persons who furnished the stolen getaway cars.
There is a tremendous amount of unnecessary detail relating to issues in this case, but the transcendent issue is whether or not the appellant freely and voluntarily confessed to participation in the robbery subsequent to the time he had been adequately informed of his rights under the rules set out in Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966) and Escobedo v. Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977 (1964).
Appellant was escorted into the Mobile office of the FBI by Mr. James Baxter, a policeman from Prichard, Alabama, who is six feet, seven inches tall, weighs approximately three hundred pounds and wears a badge and huge firearm. While it is true that the appellant strongly intimates that he was coerced by the presence of this policeman on the day of the alleged oral confession, the fact nevertheless remains that the appellant categorically denied making any confession whatsoever. This can be found on pages 230 and 333 of the record. This, of course, resolves the issue of whether or not the appellant freely and voluntarily confessed his participation in the robbery of the bank at Beaumont.
The evidence is amply sufficient to support the jury’s verdict of guilty, and we refuse to disturb the verdict of the jury. For these reasons the judgment is affirmed.
Affirmed.
GILLESPIE, C. J., and JONES, IN-ZER and SUGG, JJ., concur.